Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: An article transport facility comprising:
a plurality of automatic warehouses that store articles;
an inter-warehouse transport device that transports the articles between the plurality of automatic warehouses;
a retrieval transport device that transports, to a transport target location, articles retrieved from the plurality of automatic warehouses; and
a control device that controls operation of each of the plurality of automatic warehouses, the retrieval transport device, and the inter-warehouse transport device;
the control device is configured to, in response to a transport request including a type and an order of each of a plurality of articles to be transported to the target location: 
select a target automatic warehouse;
execute an inter-warehouse movement control that, if at least one of the plurality of articles specified in the transport request is not stored in the target automatic warehouse, causes the inter-warehouse transport device to move the article that is not 
execute a retrieval control to retrieve all the articles specified in the transport request from the target automatic warehouse to the retrieval transport device in the order that is specified in the transport request, as claimed.

Relative to claim 5, the prior art does not disclose: 
An article transport method for transporting articles in an article transport facility, the article transport facility comprising a plurality of automatic warehouses that store articles, a retrieval transport device that transports, to a transport target location, the articles retrieved from the plurality of automatic warehouses, and an inter-warehouse transport device that transports the articles between the plurality of automatic warehouses, 
the article transport method comprising, in response to a transport request including a type and an order of each of a plurality of articles to be transported to the transport target location: 
selecting a target automatic warehouse from among the plurality of automatic warehouses; 
executing an inter-warehouse movement control that, if at least one of the plurality of articles specified in the transport request is not stored in the target automatic warehouse, causes the inter-warehouse transport device to move the article that is not stored in the target automatic warehouse, to the target automatic warehouse from another automatic warehouse; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655